Citation Nr: 1629424	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased initial rating for a right knee disability, rated 10 percent prior to May 17, 2013, rated 20 percent from May 17, 2013, to October 30, 2014, and rated 30 percent as of October 31, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2014, the Board denied initial separate ratings higher than 10 percent for right knee and lumbar spine disabilities.  The Veteran subsequently appealed the Board's May 2014 decision with regard to the right knee rating to the United States Court of Appeals for Veterans Claims.  In a November 2015 Memorandum Decision, the Court affirmed the portion of the May 2014 Board decision that denied a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, but set aside the Board's determination as to functional loss.

In the interim, in August 2014, the RO issued a rating decision that increased the rating for right knee disability from 10 percent to 20 percent, effective May 17, 2013, the date of a VA examination, and awarded entitlement to a temporary total disability rating based on surgery with severe residuals.

An April 2015 rating decision increased the rating for right knee disability from 20 to 30 percent, effective October 31, 2014, the date of receipt of the increased rating claim.

The most recent VA compensation examination report dated in March 2015 shows that the Veteran was employed part time as a truck driver.  However, the medical examiner indicated that the Veteran's right knee disability impacts his ability to perform any occupational tasks.  Because the issue of unemployability is raised by the record to the extent that the Veteran's right knee disability may impact his ability to maintain employment, a TDIU request is inferred by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, prior to October 30, 2014, DJD of the right knee more nearly approximated limited extension to 20 degrees when also considering pain on motion and functional impairment on repeated use and during a flare-up.  Right knee ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; and nonunion or malunion of the tibia or fibula have not been shown or approximated.

2.  Since October 31, 2014, DJD of the right knee more nearly approximates limited extension to 30 degrees when also considering pain on motion and additional functional impairment on repeated use and during flare-up.   


CONCLUSIONS OF LAW

1.  Prior to October 30, 2014, the criteria for a rating of 30 percent, but not higher, for DJD of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  Since October 31, 2014, but not earlier, the criteria for a rating of 40 percent, but not higher, for DJD of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's right knee claim for a higher rating arises from disagreement with the initial rating assigned following the grant of service connection.  In those circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103  and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist the Veteran in the development of a claim has also been satisfied.  The Veteran's service medical records and VA and private medical evidence have been obtained and considered.   The Veteran has not identified any additional outstanding records that have not been obtained. 

The Veteran underwent VA right knee examinations in August 2010, May 2013, and March 2015, and those examinations involved an in-person interview with the Veteran and a physical assessment, including range of motion testing.  The Board finds those examinations to be adequate because the examiners described the Veteran's disability in sufficient detail so that the Board's rating will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not indicated that his conditions have worsened since the most recent examination. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.




Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Rating a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 
If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.   Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  Pain alone does not constitute functional loss, but is just one factor to be considered when rating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Diagnostic Code 5003 establishes, essentially, that when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Ratings based on arthritis are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Knee disabilities are rated under Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment, including recurrent subluxation or lateral instability, Diagnostic Code 5258 for dislocated semilunar cartilage, Diagnostic Code 5259 for symptomatic removal of semilunar cartilage), Diagnostic Code 5260 for limitation of flexion, Diagnostic Code 5261 for limitation of extension, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2015).

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Under Diagnostic Code 5257, for other knee impairment including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Extension limited to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).
 
Normal or full range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015). 

A 10 percent rating is assigned for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).  

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  Those intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71(a), diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71(a), Diagnostic Code 5055 (2015).

The Veteran seeks a higher rating for service-connected DJD of the right knee.  

The record shows that during service, he underwent surgery to repair a torn meniscus in the right knee after sustaining an injury.  He separated from service in July 1968.

After service, in 1998, he underwent a repeat surgery to repair a meniscal tear in right knee.  X-rays of the Veteran's right knee taken in October 2003 showed evidence of moderately advanced tricompartmental DJD along with several loose bodies.  An MRI of the right knee taken in March 2004 showed evidence of posterior horn of the meniscus tear with loose bodies.  

In April 2004, the Veteran underwent a third surgery to repair a right knee lateral meniscal tear with chondroplasty.  Follow up notes dated in April 2004 show an assessment of status-post right knee arthroscopy with debridement of chondromalacia; and removal anterior osteophyte and anterior interval debridement with debridement of lateral meniscus tear.  X-rays of the right knee taken in 2009 showed evidence of severe DJD with chondrocalcinosis.  

At an August 2010 VA examination, the Veteran reported increasing constant pain in his right knee since the initial injury in 1967 with flares-ups 15 to 20 times per year which lasted up to a week, but were generally shorter.  He reported that he occasionally took Tylenol for pain.  He did not wear a brace.  On examination, right knee extension was limited to 10 degrees with increasing pain on repetition and inability to fully straighten the leg.  Flexion of the right knee was to 130 degrees with pain at the extreme and increased on repetition with general grinding on motion.  The examiner found no increase in fatigue, weakness, lack of endurance or incoordination with repetitive motion.  A total loss of articular cartilage was noted.  Effusion in the joint was not present.  The Veteran's right knee was stable to varus and valgus strain with no anterior or posterior instability.  

A September 2010 VA addendum shows diagnoses of right meniscal tear and chondromalacia patella, with surgery for both conditions, now with residual DJD, most likely caused by and the result of injuries and surgery while on active duty.   The physician commented that DJD in the knee was commonly accelerated following meniscal surgery due to the removal of the protection afforded by the meniscus. 

VA Orthopedic Pre-Operative notes dated in September 2010 show that the Veteran was seen in the clinic and his diagnosis was noted as severe degenerative arthritis in both knees, right worse than left.  It was also noted that the Veteran was a candidate for total knee arthroplasty for both knees.

On May 2013 VA examination, the Veteran stated that his right knee flared with pain and swelling and improved after several hours of rest.  On examination, right knee flexion was to 85 degrees, with pain beginning at 65 degrees.  Right knee extension was to 15 degrees, with pain beginning at starting point or with hyperextension.  Repetitive motion testing did not result in additional limitation of motion.  The examiner a stated that the Veteran's range of motion itself contributed to functional loss in that he had decreased flexibility and pain at rest with non-movement.  The examiner noted that the Veteran had functional impairment in terms of less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  There was also pain with weightbearing, localized tenderness or pain to palpation of the right knee joint line or soft tissue, and evidence of crepitus.  Muscle strength testing of the right knee was normal.  Joint stability test, posterior instability test, and medial lateral instability were normal in the right knee.  There was no history of patellar subluxation or dislocation.  He had meniscal tears with frequent episodes of joint locking, pain, and effusion.  The examiner summarized the right knee manifestations as right knee pain to palpation of the medial and lateral meniscus, lateral collateral ligament, lateral articular cartilage, quadriceps, and patellar tendons.  The examiner noted the Veteran's report that he could not walk, climb stairs without pain, or get in and out of his truck without pain.  He also reported pain with prolonged sitting.  The Veteran stated that he was employed as a truck driver. 

Based on the above, the RO assigned a 20 percent rating, effective May 17, 2013.

VA orthopedic surgery consultation notes dated in February 2014 show that the steroid injections into the right knee were not relieving the Veteran.  Range of motion of the right knee was from 0 degrees to 95 degrees.  Assessment was right knee osteoarthritis in need of total knee replacement.  X-rays of the right knee taken in February 2014 showed evidence of advanced tricompartmental arthritis.

The record shows that the Veteran was scheduled for a total right knee replacement in April 2014, but the Veteran cancelled the surgery due to financial concerns.

At a March 2015 VA examination, range of right knee motion was described as abnormal with decreased flexibility from 20 to 105 degrees with evidence of pain.  There was also pain on weightbearing.  On repetitive motion, there was no additional functional loss or limitation of motion.  The Veteran described functional loss with repetitive use over time or during a flare-up and the examiner indicated that the examination is neither medically consistent nor inconsistent with the Veteran's report.  The examiner was unable to state without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.  Examination also revealed a decrease (3/5) in muscle strength in the right knee.  There was no muscle atrophy or ankylosis in the right knee joint.  There was no history of patellar subluxation, dislocation or recurrent effusion on the right.  Joint stability test was normal.  He had meniscal tears with frequent episodes of joint locking, pain, and effusion.  The Veteran has a residual medial knee scar measuring 11 centimeters by 0.2 centimeters, and a residual lateral right knee scar measuring 3 centimeters x 0.5 centimeters.  The scars are not painful or unstable.  His right knee required the occasional use of a brace.  His right knee disability impacted his ability to perform any type of occupational task, and limits his ability to perform repetitive climbing or squatting, and prolonged walking.  The Veteran was working part time as a truck driver.  The examiner noted that the veteran had end-stage right knee DJD, significantly worse than before.  The examiner continued diagnoses of right knee strain, right knee meniscal tear, and right knee osteoarthritis.

Based on the above, the RO increased the rating for right knee disability to 30 percent, effective October 21, 2014. 

Prior to October 31, 2014

The Board finds that, for the rating period on appeal prior to October 31, 2014, the criteria for a higher rating of 30 percent for DJD of the right knee have been approximated.  During that time period, the Veteran exhibited right knee extension no worse than 15 degrees, which is consistent with a 20 percent rating under Diagnostic Code 5261.  However, the Veteran has consistently reported functional impairment in the right knee disability beyond that found on range of motion testing.  During that time period, he reported pain on motion to include while getting in and out of his truck; limited ability to stand and walk for more than 10 minutes; increased pain on standing and walking affecting his sleep, physical activity, walking, and relationships with others; and flare-ups of pain 15 to 20 times a year for up to a week.  The Veteran, as a layperson, is competent to report these observable symptoms such as pain or weakness, and the Board has no reason to doubt the credibility of those statements.  Moreover, consistent with those lay reports, the 2013 VA examiner determined that the Veteran's range of motion itself contributed to functional loss in that he had decreased flexibility and pain at rest and with non-movement.  In addition, this examiner noted right knee functional impairment in terms of less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting standing and weightbearing.  

Thus, in light of the lay and medical evidence, and in consideration of functional impairment due to pain, the Board finds that, with resolution of all doubt in the Veteran's favor, a 30 percent rating is warranted for the appeal period prior to October 31, 2014.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2015).  The Board notes that the30 percent rating also contemplates the Veteran's symptoms of right knee locking, effusion, and crepitus to the extent that they are similar to pain and cause limitation of knee motion.   

The Board finds that a rating higher than 30 percent however is not warranted prior to October 31, 2014.  Diagnostic Code 5260 which is based on limitation of flexion provides a maximum rating of 30 percent.  Therefore, a higher rating than 30 percent is not available or warranted.  

A rating higher than 30 percent is also not warranted under Diagnostic Code 5261 prior to October 31, 2014, as the evidence does not show or approximate right knee extension limited to 30 degrees or greater.  The 30 percent rating assigned herein already compensates the Veteran for his limited extension no worse than 15 degrees along with evidence of additional functional impairment due to pain on repeated use or during a flare-up.  Additionally, a separate rating is not warranted based on limitation of flexion.  Flexion of the right knee was no worse than 85 degrees prior to October 31, 2014.  Therefore, a separate rating is not warranted for limited flexion, even considering his functional impairment, because compensable symptomatology is not shown.

Moreover, the evidence of record does not support a higher or separate rating under Diagnostic Code 5257, as the evidence does not show recurrent subluxation or lateral instability of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The Veteran does not contend otherwise.

The Board recognizes that the Veteran has a total loss of articular cartilage in the right knee, which could warrant a rating under Diagnostic Code 5259, if symptomatic.  A higher rating under Diagnostic code 5259 is not available, as it provides a maximum rating of only 10 percent.  Additionally, the lay and medical evidence does not reveal any symptoms stemming from the removal of the cartilage that are separate and distinct from his limited motion.  Accordingly, in this case, an award of a separate rating under Diagnostic Code 5259 would constitute pyramiding and is therefore not warranted.  38 C.F.R. § 4.14 (2015).  That was also noted in the November 2015 Memorandum Decision affirming the Board's finding that Diagnostic Code 5259 is not applicable in this case.   

Additionally, the Board finds that Diagnostic Code 5055 is not for applicable for the rating period on appeal prior to October 31, 2014.  Although the evidence shows that the Veteran was tentatively scheduled for a total right knee replacement in April 2014, he cancelled due to financial reasons.   There is no evidence of a total knee replacement prior to October 31, 2014.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 30 percent, but not greater, was warranted prior to October 31, 2014.  The preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

As of October 31, 2014

On review of all evidence, the Board finds that, since October 31, 2014, the criteria for a rating of 40 percent for DJD of the right knee have been approximated.  Although right knee extension has been limited to no worse than 20 degrees during the applicable time period, the Veteran has continued to report functional impairment beyond the range of motion measurements.  Consistent with this lay evidence, the 2015 VA medical examiner determined that the Veteran's right knee disability impacted his ability to perform repetitive climbing, squatting, and prolonged walking.  Notably, this examiner characterized the Veteran's DJD in the right knee as "end stage" and noted that it was considerably worse than before.

Thus, in light of the above-noted lay and medical evidence, and in consideration of additional functional impairment due to pain, the Board, resolving all doubt in his favor, assigns a 40 percent rating, but not higher for right knee DJD as of October 31, 2014, but not earlier.

However, the evidence does not show ankylosis or that the disability more nearly approximates limitation of extension to 45 degrees.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321 (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected right knee disability is inadequate for the period prior to October 31, 2014.  A comparison between the level of severity and symptomatology of this disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's right knee disability is productive of DJD, status-post meniscal tears, painful, locking, and limited motion, and additional functional impairment on repeated use or during a flare-up.   38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5263 (2015).

Ratings in excess of that assigned are provided for certain manifestations of the service-connected right knee disability, but the medical evidence shows that those manifestations are not.  There is no evidence in the record of symptoms or impairment due to his right knee disability not encompassed by the criteria for the respective schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.   Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the disability picture presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not asserted, and the evidence of record does not suggest, any combined effect or collective impact of multiple service-connected disabilities that creates such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to make inadequate the schedular rating criteria.








ORDER

Prior to October 30, 2014, a 30 percent rating, but not higher, for DJD of the right knee is granted.

As of October 31, 2014, but not earlier, a 40 percent rating, but not higher, for DJD of the right knee is granted.  


REMAND

Further development is necessary prior to adjudicating the claim for TDIU.

On remand, the TDIU claim for TDIU must be developed.  Although the Veteran reported working part time as a truck driver at the March 2015 VA examination report, the medical evidence raises the issue as to whether the service connected disabilities impact his ability to maintain employment.

Accordingly, the case is REMANDED for the following action:
 
1. Obtain and associate with the claims file any outstanding VA medical records, to include any records of treatment for right knee disability.

2.  Send a notice letter for the TDIU claim and request that the Veteran complete and return a claim on VA Form 21-8940 to help ensure that VA has all pertinent information regarding his educational background and employment history.  

3.  Then, readjudicate the claim for TDIU, to include pursuant to 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


